CHAPEL, Judge,
concurring.
¶ 1 I agree that the stipulation agreed to by the parties resolves the mental retardation issue and that Judge Maley’s Findings of Fact and Conclusions of Law on remand are entirely consistent with this Court’s procedures. However, as I indicated in my concurring opinion in Lambert,1 it is my judgment that Hammon must now be resentenced according to the law governing non-capital first degree murder cases, which provides that he may receive either life imprisonment or life without parole.2 I continue to believe that this Court cannot lawfully take away Hammon’s right to be sentenced upon remand in accordance with Oklahoma Statutes. However, I assume this issue will be addressed in Hammon’s appeal from his sentence.

. Lambert v. State, 2003 OK CR 11, 71 P.3d 30, 33 (Chapel, concurring).


. 22 O.S.2001, § 929(B)(2).